Citation Nr: 1612044	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection to posttraumatic stress disorder (PTSD). 

3. Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability. 

4. Entitlement to service connection for diverticulitis, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to March 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon. In that decision, the RO denied claims of service connection for the issues listed on the title page. 

This claim was remanded by the Board in November 2013. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

In February 2016, the Board sent a letter to the Veteran asking him whether he wanted to waive AOJ review of medical evidence that had been associated with his file since the last Supplemental Statement of the Case (SSOC) in December 2014. In March 2016, the Veteran requested the AOJ review this evidence and readjudicate the claims. 

Also, since the last remand, the AOJ has granted service connection for major depression disorder (see July 2014 rating decision). As a result, the Board requests an opinion as to whether the Veteran has hypertension or diverticulitis that is caused or aggravated by his psychiatric disability (see November 2013 Board decision and remand). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Send the file to a VA examiner for a medical opinion regarding whether the Veteran has hypertension or diverticulitis related to his service-connected major depressive disorder disability. The opinion writer should reflect that the file was reviewed. The opinion should state all diagnoses after a full review of the file. Then the examiner should state:

* Whether the Veteran has current hypertension or diverticulitis disabilities;

* If so, whether it is at least as likely as not (a 50 percent or greater probability) that the current hypertension or diverticulitis disabilities are related to service;

* If not, the examiner should state whether it is at least as likely as not that any current hypertension or diverticulitis disabilities were caused or aggravated by any current service-connected disability, to include service-connected major depressive disorder.

o If aggravated, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

A clear and complete rationale shall be provided for each opinion regarding diagnosis and nexus. 

2. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015). 

